Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered December 22, 1987, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the sentence, which was imposed pursuant to a negotiated plea bargain, is neither unduly harsh nor excessive.
Furthermore, the defendant’s contention as to the alleged inability of the correctional authorities to provide him with adequate medical care is dehors the record and was unsuccessfully raised in a habeas corpus proceeding which was dismissed by judgment of the Supreme Court, Jefferson County, dated June 26, 1989, and from which no appeal was taken. Mollen, P. J., Lawrence, Kooper and Harwood, JJ., concur.